Citation Nr: 0409644	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 
2002, for the grant of service connection for cervical 
spondylosis.

2.  Entitlement to an increased evaluation for cervical 
spondylosis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that 
granted the veteran's claim of entitlement to service connection 
for cervical spondylosis.  The veteran continues to disagree with 
the date of grant of service connection for this disability.

The current issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
veteran when further action is required on her part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. § § 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

The VCAA requires VA to notify the claimant and the claimant's 
representative of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is also 
required to inform the claimant and the claimant's representative 
of which portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159 (b) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In June 2002 the RO granted the veteran's service connection for 
cervical spondylosis and assigned a 30 percent rating effective 
February 11, 2002.  A review of the evidence then of record 
reflects that the veteran was not adequately informed of the VCAA 
regarding the claim for service connection.  See VAOPGCPREC 8-
2003.
	
With regard to the current claim, the Board notes that it does not 
appear that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  In this regard, while the veteran was sent a 
letter in November 2002 which discussed the VCAA, a review of this 
letter reveals that it primarily deals with the issue of service 
connection, not the issue of entitlement to an earlier effective 
date.  Upon remand, the RO should ensure that the veteran has 
received all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 

In addition, the Board notes that, in correspondence dated July 
2002, which was originally addressed to the veteran's 
representative, the veteran indicated that he had in his 
possession copies of letters he sent to two "local VA 
representatives" regarding initiating a claim for service 
connection.  These documents are not on file.  

The representative, in May 2003 submitted a notice of disagreement 
with the 30 percent rating assigned for the service-connected 
cervical spondylosis.  As such, a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, this claim is REMANDED for the following development:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and his reprehensive in 
order to afford the veteran the opportunity to submit the letters 
to two VA representatives he referenced in a statement dated in 
July 2002.  The veteran should also be asked to provide any 
further available information regarding the claim (s) he attempted 
to file in the 1950s and thereafter, including the location of any 
RO(s) he contacted.

3.  The RO should furnish the appellant and his representative a 
statement of the case regarding the issue of entitlement to 
increased evaluation for the cervical spondylosis.  He should be 
notified of the requirements necessary to perfect an appeal.  The 
RO is informed that this issue is not before the Board until the 
veteran perfects a timely appeal.

4.  Thereafter, if additional pertinent information is received, 
the RO should take any appropriate action regarding locating any 
prior claims for service connection.  The RO should then re-
adjudicate the claim on appeal.  

If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





